Citation Nr: 0919842	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for skin cancer of the 
nose.

2. Entitlement to a rating in excess of 10 percent for 
service-connected arthritis of the right knee.

3. Entitlement to a rating in excess of 10 percent for 
service-connected arthritis of the left knee.

4. Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2005, February 2006, and August 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In his April 2007 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge.  A 
hearing was scheduled via video-conference in April 2009; 
however, the Veteran failed to report.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2008).

The Board observes that the Veteran's claim for right ear 
hearing loss was denied in September 2005 then readjudicated 
in February 2006 upon receipt of additional evidence.  The 
Veteran then filed notice of disagreement (NOD) in March 
2006.  As the NOD was timely with the September 2005 rating 
decision, the Board determines that the September 2005 rating 
decision is the rating decision on appeal with respect to 
this claim.  Cf. Jennings v. Mansfield, 509 F.3d 1362 (Fed. 
Cir. 2007) (a claim becomes final and subject to a motion to 
reopen only after the period for appeal has run, and any 
interim submissions before finality must be considered by the 
VA as part of the original claim).

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
Veteran has a current diagnosis of skin cancer of the nose. 
2. Prior to July 18, 2007, service-connected arthritis of the 
right knee was manifested by arthritis as shown by X-rays, 
and range of motion to 0 degrees extension and 90 degrees 
flexion without pain and 135 degrees with pain.
 
3. From July 18, 2007 onward, service-connected arthritis of 
the right knee is manifested by arthritis as shown by X-rays, 
and range of motion to 0 degrees extension and 30 degrees 
flexion without pain and 110 degrees with pain.

4. Service-connected arthritis of the left knee is manifested 
by arthritis as shown by X-rays, and range of motion to 0 
degrees extension and 90 degrees flexion without pain and 135 
degrees with pain.  


CONCLUSIONS OF LAW

1. Skin cancer of the nose was not incurred in or aggravated 
by the Veteran's active duty military service and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2. The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the right knee have not been 
met for the period prior to July 18, 2007.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
(2008).

3. The criteria for a rating of 20 percent, but no greater, 
have been met for service-connected arthritis of the right 
knee from July 18, 2007 onward.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2008).

4. The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letter in December 2005 with regard to his 
service connection claim and in May 2006 with regard to his 
increased compensation claims, both prior to issuance of 
their respective initial unfavorable AOJ decisions.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices informed the Veteran of how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the December 2005 letter advised him of the 
evidence necessary to establish service connection, and the 
May 2006 letter informed him that the evidence must show that 
his service-connected disabilities had increased in severity. 
With respect to the notice requirements under Vazquez-Flores, 
a compliant letter was sent in September 2008.  

The Board notes the timing deficiency of the September 2008 
notice, but finds no prejudice as a result.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the 
present case, in February 2009 the Veteran was afforded an 
SSOC, thereby resolving the problem of inadequate timing with 
regard to the September 2008 letter.  

With regard to the notice requirements under Dingess/Hartman, 
only the May 2006 and September 2008 letters provided notice 
as to disability ratings and effective dates.  However, with 
respect to his service connection claim, as the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the assignment of a 
disability rating as to his service connection claim and 
effective dates for either claim are rendered moot.  With 
respect to the increased rating claims, notice of disability 
ratings is addressed above, and with respect to the 20 
percent rating herein assigned for the Veteran's right knee 
disability, any questions as to an effective date will be 
addressed by the RO.  Therefore, the Board finds that the 
Veteran has been was provided with all necessary notice under 
VCAA and any timing defects have been rendered harmless.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
disability records, and the reports of May 2005, July 2006, 
and July 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has reported treatment by a number of private 
physicians and authorized release of their records; however, 
the Veteran has indicated that these records are unavailable, 
and all requests by VA have yielded no results.  He has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Additionally, certain chronic disabilities, such as cancer, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of a veteran who has been shown to have been 
exposed to radiation during service, a presumption of service 
connection has been established for the following diseases: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311 if the Veteran 
suffers from a radiogenic disease and claims exposure to 
ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

The Veteran contends that his skin cancer resulted from 
contact with a uranium-depleted canister while on border 
patrol.  He has also indicated that after the exposure he had 
a lesion on his nose that was removed.  Therefore, he 
contends that he is entitled to service connection for skin 
cancer of the nose.

However, the Board notes that there is no evidence in the 
record that supports the Veteran's claims of exposure to 
radiation at any time during service.  Further, his service 
treatment records are negative for a diagnosis of skin cancer 
or mention of any lesion of the nose.  Also, there is no 
competent evidence that skin cancer manifest within one year 
of service discharge.  Moreover, although post-service 
medical records reflect a history of skin cancer of the nose, 
there are no records associated with the claims file that 
document that the Veteran had skin cancer during the appeal 
period, i.e., since his application for benefits in November 
2004.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board acknowledges the Veteran's statements with respect 
to this claim.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the most recent date the Veteran has 
reported having skin cancer is 1998, eight years before his 
application for benefits.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for skin cancer of the nose.  Therefore, his claim 
must be denied.

II. Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected disabilities of arthritis of 
the right knee and left knee are currently evaluated as 10 
percent disabling for traumatic arthritis established by X-
ray findings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  The Veteran contends that his symptomatology is 
worse than contemplated by a 10 percent rating evaluation, 
and thus, that a higher rating should be assigned.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

Range of motion in July 2006 and 2007 was to 0 degrees 
extension bilaterally, without pain at both examinations.  In 
July 2006, flexion was to 90 degrees without pain and to 135 
degrees with pain bilaterally.  In July 2007, flexion was to 
110 degrees on the right, with pain starting past 30 degrees.  
The left knee displayed flexion to 90 degrees without pain 
and to 130 degrees with pain.  With respect to additional 
limitation due to pain, incoordination, weakness, fatigue, 
and lack of endurance, the July 2006 examiner indicated that 
to comment would be speculation; however, the July 2007 VA 
examiner reported that the Veteran could not flex his knees 
at all, although this comment appears to have been based on 
the Veteran's reported history.  

In light of the above, the Board determines that a rating in 
excess of 10 percent for the service-connected arthritis of 
the left knee is not warranted.  However, the Board does 
assign a 20 percent rating, but no greater, for service-
connected arthritis of the right knee.  Specifically, the 
range of motion in the left knee at the most limited was to 
90 degrees flexion, and such limitation does not warrant a 
compensable rating.  Additionally, absent evidence of 
symptoms of instability, subluxation or damaged or removed 
menisci, separate or higher ratings under Diagnostic Codes 
5257, 5258, and 5259 are not for consideration.  Thus, a 
rating in excess of the 10 percent assigned for X-ray 
evidence of degenerative joint disease in the left knee is 
not supported by the evidence.

However, with respect to the right knee, the Board observes 
that similarly to the left knee, the Veteran's range of 
motion at the July 2006 VA examination would not warrant a 
compensable rating.  However, the Veteran's range of motion 
at the July 2007 VA examination reflects that a rating of 20 
percent under Diagnostic Codes 5010-5260 is warranted.  In 
this regard, the Board notes that the examiner noted pain 
beginning at 30 degrees and that there was additional 
limitation due to pain.  Accordingly, the Board assigns a 20 
percent rating for service-connected arthritis of the right 
knee, effective July 18, 2007, under Diagnostic Codes 5010-
5260.  A rating in excess of 20 percent is not warranted 
without evidence of limitation of flexion to less than 30 
degrees.  Additionally, as with the left knee, there are no 
symptoms of instability, subluxation, or damaged or removed 
menisci; thus, separate or higher ratings under Diagnostic 
Codes 5257, 5258, and 5259 are not for consideration.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's service-connected arthritis of the right and left 
knees so as to warrant consideration of rating codes other 
than those codes already discussed.   

The Board has considered the Veteran's own statements 
regarding the severity of his service-connected disabilities.  
The Veteran is competent to speak to his symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Based on the above, the Board finds that a preponderance of 
the evidence is against ratings in excess of those assigned 
for the Veteran's service-connected disabilities.  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, the Board finds that a preponderance of 
the evidence is against the Veteran's claims of entitlement 
to a rating in excess of 10 percent for service-connected 
arthritis of the left knee and in excess of 10 percent for 
service-connected arthritis of the right knee prior to July 
18, 2007 and 20 percent from July 18, 2007 onward.  
Therefore, higher ratings for these disabilities are denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected right or left knee 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The Veteran's symptoms are 
contemplated within the criteria defined in the rating 
schedule.  Moreover, although the Veteran has reported being 
unable to work due to his service-connected knee 
disabilities, SSA records indicate that the Veteran's lack of 
employment is due to an anxiety disorder.  Thus, referral for 
an extraschedular rating is not warranted in this case.  


ORDER

Service connection for skin cancer of the nose is denied.

A rating in excess of 10 percent for service-connected 
arthritis of the right knee for the period prior to July 18, 
2007, is denied.

A rating in excess of 20 percent for service-connected 
arthritis of the right knee for the period from July 18, 2007 
onward is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected 
arthritis of the left knee for is denied.


REMAND

In November 2004, the Veteran filed a claim for service 
connection for hearing loss.  In the March 2006 rating 
decision, service connection for left ear hearing loss was 
granted; however, service connection for right ear hearing 
loss was denied.  The Veteran then appealed this denial.  The 
Board determines that a remand is warranted so that the 
Veteran may be afforded another VA examination. 

The Board notes that a VA audiological examination was 
conducted in May 2005, and the examiner opined that the 
Veteran's left ear hearing loss was related to service, but 
stated that the right ear hearing loss was present prior to 
service.  The Board observes that the hearing loss in the 
right ear was documented at service entrance; however, there 
is some indication that the Veteran's right ear hearing 
acuity was worse at the time of separation.  Therefore, an 
opinion is required as to whether the Veteran's pre-existing 
right ear hearing disability underwent a permanent increase 
in severity during military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA 
examination to ascertain the existence 
and etiology of his right ear hearing 
loss.  The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon examination 
of the Veteran and review of the claims 
file, the examiner should opine as to 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's right ear hearing loss 
was aggravated, i.e., underwent a 
permanent increase in severity, during 
his active duty military service.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2009 SSOC.  
The Veteran should then be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


